*835OPINION OF THE COURT
Memorandum.
Judgment of the court below (90 Misc 2d 259) affirmed, without costs.
In this small claims action, plaintiff established his cause of action for breach of contract. The defendant failed to establish its defense of accord and satisfaction (see Matter of King Metal Prods. v Workmen’s Compensation Bd., 20 AD2d 565). Moreover, in view of the undisputed facts contained in the record, it cannot be said that the court’s opinion was affected by its consultations with a Federal agency. We are, thus, of the opinion that substantial justice has been done between the parties (CCA, § 1807).
Concur: Pino, P. J., and Weinstein, J.; Rinaldi, J., taking no part.